   Case 2:20-cv-06137-RGK-SK Document 16 Filed 01/27/21 Page 1 of 1 Page ID #:69


                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA


                                           CIVIL MINUTES - GENERAL
 Case No.          2:20-cv-06137-RGK-SK                                       Date     January 27, 2021
 Title             Clifton Walker v. Classic Petroleum Inc., et al




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                               Not Reported                          N/A
                 Deputy Clerk                         Court Reporter / Recorder                Tape No.

                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          Not Present                                            Not Present


 Proceedings:                 (IN CHAMBERS) ORDER RE RESPONSE TO ORDER TO SHOW
                              CAUSE



        The Court has reviewed the proof of service [14] and notice of dismissal [15] that were
filed in response to the Order to Show Cause [13]. Plaintiff shall show cause in writing, not
later than February 1, 2021 regarding the failure to file any proof of service within 5 days of
serving the summons and complaint as ordered in this Court’s Standing Order Regarding
Newly Assigned Cases [8]. Plaintiff shall file a Request for Default by the Clerk as to defendant
Classic Petroleum, Inc. on or before February 1, 2021.
         IT IS SO ORDERED.

                                                                                                 :

                                                                Initials of Preparer   slw




CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 1
